IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : No. 313
                                :
DESIGNATION OF CHAIR AND VICE-  : Disciplinary Board Appointment Docket
CHAIR OF THE DISCIPLINARY BOARD :
OF PENNSYLVANIA                 :


                                       ORDER

PER CURIAM
         AND NOW, this 16th day of March, 2021, John P. Goodrich, Esquire, is hereby

designated as Chair, and Jerry M. Lehocky, Esquire, as Vice-Chair, of the Disciplinary

Board of Pennsylvania, commencing April 1, 2021.